Citation Nr: 1307227	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburg, Pennsylvania that denied service connection the claimed condition.

A review of the Virtual VA paperless claims processing system revealed no further records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a new VA examination. 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2012).
Service connection is in effect for allergic rhinosinusitis, evaluated as 30 percent disabling.

Here, the Veteran claims that his sleep apnea is related to his service-connected allergic rhinosinusitis via the related post-nasal drip associated with that condition.  The Veteran has stated in his April 2010 VA Form 9 that he has sinus drainage day and night.  In particular, he has stated that this drainage chokes him at night.

A review of the Veteran's service treatment records and VA treatment records was negative for any discussion of sleep apnea.

A review of the Veteran's private treatment records shows that he has been diagnosed with and treated for sleep apnea.  It has been noted by the Veteran's physicians that the Veteran's post nasal drip and upper respiratory allergic and inflammatory problems interfere with the Veteran's sleep and aggravate his nighttime congestion, sinus fullness, and post-nasal drip, all of which contribute to nocturnal breathing difficulties.  However, none of the Veteran's private treatment physicians have explicitly discussed whether the allergic rhinosinusitis and associated complications have caused or aggravated the Veteran's sleep apnea specifically.  There has also been no discussion of baseline severity for the Veteran's sleep apnea compared to the severity after taking into account any aggravation.

The Veteran was administered a VA examination in August 2009.  At the examination, the examiner noted the Veteran's diagnoses of allergic rhinosinusitis and sleep apnea.  The examiner opined that the Veteran's sleep apnea was not caused by or a result of his service-connected allergic rhinosinusitis.  However, the examiner did note that the Veteran's private physicians found that the Veteran's upper respiratory, allergic, and inflammatory problems are aggravating his nighttime congestion, sinus fullness, and post-nasal drip and that these all contribute to his nocturnal breathing difficulties.  There was no discussion of whether the allergic rhinosinusitis and associated complications have actually aggravated the Veteran's sleep apnea specifically or whether they just affect his sleep generally.  There was also no discussion of baseline severity for the Veteran's sleep apnea compared to the severity after taking into account any aggravation.

The Board finds that the August 2009 VA examination is inadequate for rating purposes.  The etiological analysis of the Veteran's sleep apnea is incomplete, as the VA examiner merely restated the analysis of the Veteran's private physician on the issue of potential aggravation without going into any further detail.  Making a clear determination on the issue of whether the Veteran's service-connected allergic rhinosinusitis aggravates the Veteran's sleep apnea specifically or simply sleep in general is imperative to resolving the issue of service connection.  Accordingly, upon remand, the examiner must fully consider any causation or aggravation related to the Veteran's sleep apnea and sufficiently explain the opinion with a well reasoned medical explanation.  See Nieves- Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.  Further, on the occasion that aggravation is determined to be present, the examiner must determine the baseline severity of the Veteran's sleep apnea and compare it to the severity of that condition after such aggravation has been taken into account.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995)

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the etiology and severity of the Veteran's sleep apnea. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was related to military service, to include possible secondary relationship to service-connected allergic rhinosinusitis or related post-nasal drip.  Additionally, the examiner should opine whether the Veteran's service-connected allergic rhinosinusitis or related post-nasal drip have aggravated the Veteran's sleep apnea beyond its normal progression.  If such aggravation is present, the examiner must determine the baseline severity of the Veteran's sleep apnea and compare it to the severity after aggravation.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


